Citation Nr: 1002910	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-26 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
headaches, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for right 
wrist degenerative joint disease, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for left 
wrist degenerative joint disease, currently rated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for anxiety 
disorder not otherwise specified associated with duodenal 
ulcer with reflux, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 
1988 and from September 1990 to June 1991. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In the August 2007 rating decision, the RO granted an 
effective date of August 9, 2007, for the grant of service 
connection for an anxiety disorder not otherwise specified.  
The Veteran filed a notice of disagreement with that 
determination and indicated that the effective date for the 
grant of service connection for the anxiety disorder should 
be August 7, 2006.  In an August 2008 rating decision, the RO 
granted an effective date of August 7, 2006 for the grant of 
service connection for the anxiety disorder.  This grant is a 
complete grant of the benefit sought on appeal.  Therefore, 
this issue is not before the Board.

The issue of entitlement to an increased rating for an 
anxiety disorder not otherwise specified is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's headaches have not been productive of at 
least characteristic prostrating attacks occurring on an 
average of once a month over the last several months.

2.  The Veteran is receiving the maximum schedular ratings 
for limitation of motion of the wrists.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected issues on appeal are 
inadequate.


CONCLUSIONS OF LAW

1.  Headaches do not meet the criteria for an evaluation 
greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.124a, Diagnostic Code 8100 (2009).

2.  Right wrist degenerative joint disease does not meet the 
criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5010-5215 (2009).

3.  Left wrist degenerative joint disease does not meet the 
criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5010-5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In the September 2006 
correspondence, VA also notified the Veteran of how VA 
determines the disability rating and effective date.  

Moreover, the September 2006 correspondence informed the 
Veteran of the following: that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (3) of examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

1.  Entitlement to an increased disability rating for 
headaches, currently rated as 10 percent disabling.

Governing law and regulations

Under Diagnostic Code 8100, a 50 percent rating is assigned 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent evaluation is warranted for characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  A 10 percent disability rating 
is assigned for characteristic prostrating attacks averaging 
one in two months over the last several months.  A zero 
percent evaluation is warranted for less frequent attacks.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

Analysis

Schedular rating

The Veteran filed his claim on August 9, 2006.  A review of 
the report of a December 2006 VA examination, as well as VA 
treatment records dated from 2005 to 2008, shows that the 
Veteran's headaches have not been productive of at least 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months since August 9, 
2005.  The Veteran reported at the December 2006 VA 
examination that he had headaches about two or three five 
times a week that lasted about an hour or two.  He reported 
that the headaches were manifested by a sharp, throbbing pain 
and not by aura.  The claimant noted that he could drive, if 
he has to, when he has a headache.  Tension headaches were 
diagnosed.  VA treatment records reflect no treatment for 
headaches.

In his October 2007 notice of disagreement, the Veteran 
argues that his headaches are very frequent and completely 
prostrating and are manifested by prolonged attacks 
productive of severe economic inadaptability.  The Board, 
however, places greater weight on the Veteran's reporting 
that he was able to drive when he has a headache than on his 
assertion that his headaches are completely prostrating, 
especially in light of the absence of treatment for 
headaches.  

Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

The RO considered the Veteran's claim under 38 C.F.R. § 
3.321(b)(1) in the August 2008 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the headache 
disorder.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected headaches is inadequate.  A comparison between the 
levels of severity and symptomatology of the Veteran's 
headaches with the established criteria found in the rating 
schedule for migraine headaches shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  As discussed above, the rating criteria 
consider the levels of impairment based on frequency of 
prostrating attacks.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his headaches.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the headaches.  The 
Veteran currently works as part-time delivering automotive 
parts, and there is nothing in the record that suggests that 
headaches markedly impact his ability to perform a job.  
During the December 2006 VA examination, he reported that he 
did not miss any work because of his headaches.  There is no 
indication that his headaches alone prevented him from 
getting a full-time job.

Moreover, there is no evidence in the medical records, 
described in some detail above, of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected headaches cause impairment with employment 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appeal is denied.




2.  Entitlement to an increased disability rating for right 
wrist degenerative joint disease, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for left 
wrist degenerative joint disease, currently rated as 10 
percent disabling.

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, 
traumatic arthritis is rated as degenerative arthritis which 
in turn is rated based upon the nature and extent of any 
limitation of motion.

Limitation of motion of the wrist is evaluated under 
Diagnostic Code 5215.  If dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with the 
forearm, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  The normal range of motion of 
the wrist is the following: dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate 
I (2009).  

Analysis

Schedular rating

The Veteran filed his claim on August 9, 2006.  While the 
Veteran has some limitation of motion of the both wrist in 
dorsiflexion and plantar flexion, on the December 2006 VA 
examination, he is receiving the maximum rating for 
limitation of motion of the wrist.  Accordingly, a higher 
rating under Diagnostic Code 5215 is not warranted.  In the 
absence of ankylosis, consideration under Diagnostic Code 
5214 is not warranted.  Furthermore, although the Veteran 
uses wrist supports and argues in his notice of disagreement 
that functional loss was not considered, an additional 
evaluation for pain on movement pursuant to 38 C.F.R. 
§§ 4.40, 4.40, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995) is not authorized when the Veteran is receiving the 
maximum evaluation under the pertinent diagnostic code.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

Extraschedular consideration

The RO considered the Veteran's claims under 38 C.F.R. § 
3.321(b)(1) in the August 2008 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the headache 
disorder.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected wrist disorders is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's headaches with the established criteria found in 
the rating schedule for wrist disorders shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  As discussed above, the rating criteria 
consider the levels of impairment based on limitation of 
motion.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his wrist disorders.  Indeed, it does not appear from the 
record that he has been hospitalized at all for those 
disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the wrist disorders.  The 
Veteran currently works as part-time delivering automotive 
parts, and there is nothing in the record that suggests that 
wrist disorders markedly impact his ability to perform a job.  
There is no indication that he missed any work because of his 
wrist disorders or that his wrist disorders prevented him 
from getting a full-time job.  

Moreover, there is no evidence in the medical records, 
described in some detail above, of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected wrist disabilities cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose, 
4 Vet. App. at 363.  The Board therefore has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appeal is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.

Entitlement to an evaluation in excess of 10 percent for 
right wrist degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for left 
wrist degenerative joint disease is denied.


REMAND

A report of a December 2006 VA psychiatric examination, the 
Veteran's October 2007 notice of disagreement, and an August 
2008 VA treatment record all reflect that the Veteran is 
being treated by a private psychiatrist in Raleigh, North 
Carolina.  That doctor's records need to be obtained.

Also, given the passage of time, another VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify his treating psychiatrist in 
Raleigh, North Carolina.  The RO should 
obtain all records from that psychiatrist 
since July 2006 and associate them with 
the Veteran's VA claims folder.  

2.  The Veteran should be afforded a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
mental disorders, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to a psychiatric 
disorder.  A complete rationale for any 
opinions expressed must be provided.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to increased 
rating for an anxiety disorder not 
otherwise specified.  If the benefit is 
not granted, the Veteran must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


